Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a server apparatus, a processing system and a computer-readable nonvolatile storage medium for management of a mining pool connected to a plurality of client apparatuses which perform mining, the server apparatus comprising: a selection unit which selects a first blockchain to be a mining target from a plurality of blockchains; a transmission unit which transmits a first computing method instruction and a first data, which are used in mining of the first blockchain, to the plurality of client apparatuses; a reception unit which receives a computing result obtained by processing the first data using the first computing method from the plurality of client apparatuses; a receiving unit which receives a reward of a first currency by transmitting the computing result to the first blockchain; and a payment unit which distributes the reward to the plurality of client apparatuses and pays the client apparatuses an amount of a second currency corresponding to an amount of the first currency distributed to the client apparatuses when types of the second currency to be paid to the client apparatuses as the reward and the first currency are different,” as in claims 1, 6 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457